  Case 3:18-cv-01064-SPM Document 78 Filed 05/27/21 Page 1 of 2 Page ID #627




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID ROBERT BENTZ,

                    Petitioner,

v.                                          Case No. 18-CV-01064-SPM

WILLIAM QUALLS, et al.,

                    Respondents.

                        MEMORANDUM AND ORDER
McGLYNN, District Judge:
      This matter is before the Court on a motion for sanctions (Doc. 72) filed by

Defendants Krista Allsup, Fritsche, Jason Furlow, Thread Gill, Dean Gross, Mr. James,

Jacqueline Lashbrook, Michael Maciura, Miss Mears, William Qualls, and Yankey

(“IDOC Defendants”). The IDOC Defendants allege that Plaintiff David Robert Bentz

failed to respond to their interrogatories and requests for production, even after they

mailed Bentz a letter attempting to resolve any potential dispute surrounding the

request. The IDOC Defendants then filed the motion for sanctions in October 2020. In

the interim, the Court stayed the dispositive motion deadline (Doc. 75). Bentz did not

file a response to the motion, but did file a motion for contempt of court in December

2020, which the Court denied (Docs. 73, 76).

      Federal Rule of Civil Procedure 37(d)(1)(A)(ii) states that the Court may order

sanctions via motion if “a party, after being properly served with interrogatories under

Rule 33 or a request for inspection under Rule 34, fails to serve answers, objections, or

a written response.” The sanctions options include dismissing the action or proceeding

in whole. Fed. R. Civ. Pro. 37(d)(3) (referencing, inter alia, 37(b)(2)(A)(v)). Dismissal

                                      Page 1 of 2
  Case 3:18-cv-01064-SPM Document 78 Filed 05/27/21 Page 2 of 2 Page ID #628




with prejudice is an appropriate sanction for failure to comply with discovery orders.

See Jacobs v. Frank, 349 Fed. App’x 106, 107 (7th Cir. 2009); Aura Lamp & Lighting,

Inc. v. Int’l Trading Corp., 325 F.3d 903, 910 (7th Cir. 2003); Newman v. Metro. Pier &

Exposition Auth., 962 F.2d 589, 591 (7th Cir. 1992).

      The Court finds that Bentz failed to comply with discovery orders by not

responding to the IDOC Defendants’ interrogatories and requests for production, even

after a reminder letter. Bentz has an extensive litigation history. He has filed 24

lawsuits in this district alone. It is clear Bentz is an experienced litigant and would

know that he must respond to discovery. The only appropriate sanction in this case is

the dismissal of Bentz’s claims. Although the Court is required to consider other

sanctions before dismissal, other sanctions would not be effective against Bentz. See

Rivera, 767 F.3d at 686-87; Hoskins, 633 F.3d at 544. Staying the proceedings clearly

did not work. Further, an order striking pleadings or excluding evidence from Bentz

would most likely result in summary judgment for the defendants and a dismissal of the

case. Thus, the only appropriate sanction for Bentz is dismissal.

                                     CONCLUSION

      For the reasons stated above, Defendants’ motion for sanctions is GRANTED.

This action is DISMISSED with prejudice, and the Clerk of Court is DIRECTED to

enter judgment accordingly.

      IT IS SO ORDERED.

      DATED: May 27, 2021

                                              s/ Stephen P. McGlynn
                                              STEPHEN P. McGLYNN
                                              U.S. District Judge

                                      Page 2 of 2
